Exhibit 15.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 (No. 333-171435) of D Medical Industries Ltd.(the "Company"), of our report dated June 12, 2011, relating to the financial statements, which appear in this Form20-F. /s/ Kesselman & Kesselman Haifa, Israel Kesselman & Kesselman June 12, 2011 Certified Public Accountants (lsr.) A member firm of PricewaterhouseCoopers International Limited
